[exhbit102003.gif] [exhbit102003.gif]







EXHIBIT  10.2

      

NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE BORROWER UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.




12% CONVERTIBLE NOTE

MATURITY DATE OF APRIL 6, 2016  *THE “MATURITY DATE”

$56,000   OCTOBER 6, 2015  *THE “ISSUANCE DATE”

PRINCIPAL AMOUNT: $56,000

PURCHASE PRICE: $51,000

FOR VALUE RECEIVED, Force Protection Video Equipment Corp., a Florida
Corporation (the “Company”) doing business in Cary, NC, hereby promises to pay
to the order of JSJ Investments Inc., an accredited investor and Texas
Corporation, or its assigns (the “Holder”), the principal amount of Fifty Six
Thousand Dollars ($56,000), on demand of the Holder at any time on or after
April 6, 2015 (the “Maturity Date”), and to pay interest on the unpaid principal
balance hereof at the rate of Twelve Percent (12%) per annum (the “Interest
Rate”) commencing on the date hereof (the “Issuance Date”).

The Principal Amount is Fifty Six Thousand Dollars ($56,000) and the
consideration paid by the Holder is Fifty One Thousand Dollars ($51,000) (the
“Consideration”); there exists an original issue discount of $5,000 (the
“OID”)).



1.

Payments of Principal and Interest.



a.

Payment of Principal.  At any time before, on, or after the Maturity Date, this
note has a cash redemption premium of 150% of the principal amount, in addition
to outstanding interest, which may only be exercised upon approval and
acceptance by JSJ Investments Inc. Without the Holder’s consent to repayment or
demand of repayment, the Company may not repay the Note, in whole or in part,
under any circumstance.



b.

Demand of Repayment.  The principal and interest balance of this Note shall be
paid to the Holder hereof on demand by the Holder at any time on or after the
Maturity Date.



c.

Interest.  This Note shall bear interest (“Interest”) at the rate of Twelve
Percent (12%) per annum from the Issuance Date until the same is paid, or
otherwise converted in accordance with Section 2 below, in full and the Holder,
at the Holder’s sole discretion, may include any accrued but unpaid Interest in
the Conversion Amount. Interest shall commence accruing on the Issuance Date,
shall be computed on the basis of a 365-day year and the actual number of days
elapsed and shall accrue daily and, after the Maturity Date, compound quarterly.
Upon an Event of Default, as defined in Section 10 below, the Interest Rate
shall increase to Eighteen Percent (18%) per annum for so long as the Event of
Default is continuing (“Default Interest”), provided however, if Holder does not
demand repayment on or after the Maturity Date the interest rate shall remain at
Twelve Percent (12%).



d.

General Payment Provisions.  This Note shall be made in lawful money of the
United States of America by check to such account as the Holder may from time to
time designate by written notice to the Company in accordance with the
provisions of this Note.  Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business Day (as defined below),
the same shall instead be due on the next succeeding day which is a Business Day
and, in the case of any interest payment date which is not the date on which
this Note is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of interest due on
such date. For purposes of this Note, “Business Day” shall mean any day other
than a Saturday, Sunday or a day on which commercial banks in the State of Texas
are authorized or required by law or executive order to remain closed.








1







[exhbit102004.gif] [exhbit102004.gif]









2.

Conversion of Note. At any time prior to, upon, or after the Maturity Date, the
Conversion Amount (see Paragraph 2(a)(i)) of this Note shall be convertible into
shares of the Company’s common stock (the “Common Stock”) according to the terms
and conditions set forth in this Paragraph 2.



a.

Certain Defined Terms. For purposes of this Note, the following terms shall have
the following meanings:



i.

“Conversion Amount” means the sum of (a) the principal amount of this Note to be
converted with respect to which this determination is being made, (b) Interest;
and (c) Default Interest, if any, on unpaid interest and principal, if so
included at the Holder’s sole discretion.



ii.

“Conversion Price” means a 40% discount to the lowest trading price during the
previous twenty (20) trading days to the date of a Conversion Notice.



iii.

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.



iv.

“Shares” means the Shares of the Common Stock of the Company into which any
balance on this Note may be converted upon submission of a “Conversion Notice”
to the Company substantially in the form attached hereto as Exhibit 1.



b.

Holder’s Conversion Rights. At any time or times on or after the Issuance Date,
the Holder shall be entitled to convert all of the outstanding and unpaid
principal amount of this Note into fully paid and non-assessable shares of
Common Stock in accordance with the stated Conversion Price. The Holder shall
not be entitled to convert on a Conversion Date that amount of the Note in
connection with that number of shares of Common Stock which would be in excess
of the sum of the number of shares of Common Stock issuable upon the conversion
of the Note with respect to which the determination of this provision is being
made on a Conversion Date, which would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock of the Company on such Conversion Date.  For the purposes of the provision
to the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 thereunder.  Subject to the foregoing, the Holder
shall not be limited to aggregate conversions of 4.99% (“Conversion Limitation
1”).  The Holder shall have the authority to determine whether the restriction
contained in this Section 2(b) will limit any conversion hereunder.  The Holder
may waive the conversion limitation described in this Section 2(b), in whole or
in part, upon and effective after 61 days prior written notice to the Borrower
to increase such percentage to up to 9.99% (“Conversion Limitation 2”).



c.

Fractional Shares. The Company shall not issue any fraction of a share of Common
Stock upon any conversion; if such issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share except in the event that
rounding up would violate the conversion limitation set forth in section 2(b)
above.



d.

Conversion Amount. The Conversion Amount shall be converted pursuant to Rule
144(b)(1)(ii) and Rule 144(d)(1)(ii) as promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended, into
unrestricted shares at the Conversion Price.



e.

Mechanics of Conversion. The conversion of this Note shall be conducted in the
following manner:



i.

Holder’s Conversion Requirements. To convert this Note into shares of Common
Stock on any date set forth in the Conversion Notice by the Holder (the
“Conversion Date”), the Holder hereof shall transmit by email, facsimile or
otherwise deliver, for receipt on or prior to 11:59 p.m., Eastern Time, on such
date or on the next business day, a copy of a fully executed notice of
conversion in the form attached hereto as Exhibit 1 to the Company.



ii.

Company’s Response. Upon receipt by the Company of a copy of a Conversion
Notice, the Company shall as soon as practicable, but in no event later than one
(1) Business Day after receipt of such Conversion Notice, send, via email,
facsimile or overnight courier, a confirmation of receipt of such Conversion
Notice to such Holder indicating that the Company will process such Conversion
Notice in accordance with the terms herein. Within two (2) Business Days after
the date the Conversion Notice is delivered, the Company shall have issued and
electronically transferred the shares to the Broker indicated in the Conversion
Notice; should the Company be unable to transfer the shares electronically, it
shall, within two (2) Business Days after the date the Conversion was delivered,
have surrendered to an overnight courier for delivery the next day to the
address as specified in the Conversion Notice, a certificate, registered in the
name of the Holder, for the number of shares of Common Stock to which the Holder
shall be entitled.





2







[exhbit102003.gif] [exhbit102003.gif]









iii.

Record Holder. The person or persons entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Conversion
Date.



iv.

Timely Response by Company. Upon receipt by Company of a Conversion Notice,
Company shall respond within one business day to Holder confirming the details
of the Conversion, and provide within two business days the Shares requested in
the Conversion Notice.



v.

Liquidated Damages for Delinquent Response. If the Company fails to deliver for
whatever reason (including any neglect or failure by, e.g., the Company, its
counsel or the transfer agent) to Holder the Shares as requested in a Conversion
Notice within three (3) business days of the Conversion Date, the Company shall
be deemed in “Default of Conversion.” Beginning on the fourth (4th) business day
after the date of the Conversion Notice, after the Company is deemed in Default
of Conversion, there shall accrue liquidated damages (the “Conversion Damages”)
of Additional Shares due to Holder equal to Twenty-Five percent (25%) of the
number stated in the Conversion Notice and for every five (5) Trading Days while
a Default of Conversion is in effect and continuing the Company shall continue
to incur a Conversion Penalty in the amount of Twenty-Five percent (25%) of the
number of shares stated in the Conversion Notice issuable to Holder (the
“Additional Shares”), which may be applied to the Conversion at the Holder’s
election. The Additional Shares shall be issued and the amount of the Note
retired will not be reduced beyond that stated in the Conversion Notice.  If the
Additional Shares owed the Holder cause the Shares requested by the Conversion
Notice to exceed Conversion Limitation 1 or Conversion Limitation 2, as
applicable, the Holder may opt instead to have the Conversion Amount reduced by
the value, as calculated using the Conversion Price, of the Additional Shares
owing. At any time after a Default of Conversion the Holder may, at their sole
discretion, rescind the Conversion The Parties agree that, at the time of
drafting of this Note, the Holder’s damages as to the delinquent response are
incapable or difficult to estimate and that the liquidated damages called for is
a reasonable forecast of just compensation.  



vi.

Liquidated Damages for Inability to Issue Shares. If the Company fails to
deliver Shares requested by a Conversion Notice due to an exhaustion of
authorized and issuable common stock such that the Company must increase the
number of authorized Common Stock before the Shares requested may be issued to
the Holder, the discount set forth in the Conversion Price will be increased by
5% for the Conversion Notice in question and all future Conversion Notices until
the outstanding principal and interest of the Note is converted or paid in full.
These liquidated damages shall not render the penalties prescribed by Paragraph
2(e)(v) void, and may be applied in conjunction with Paragraph 2(e)(v) at the
Holder’s election. The Parties agree that, at the time of drafting of this Note,
the Holder’s damages as to the inability to issue shares are incapable or
difficult to estimate and that the liquidated damages called for is a reasonable
forecast of just compensation.  



vii.

Rescindment of Conversion Notice. If (i) the Company fails to respond to Holder
within one business day from the date of Conversion confirming the details of
Conversion, (ii) the Company fails to provide the Shares requested in the
Conversion Notice within three business days from the date of Conversion, (iii)
the Holder is unable to procure a legal opinion required to have the Shares
issued unrestricted and/or deposited to sell for any reason related to the
Company's standing, (iv) the Holder is unable to deposit the Shares requested in
the Conversion Notice for any reason related to the Company's standing, (v) if
the Holder is informed that the Company does not have the authorized and
issuable Shares available to satisfy the Conversion, or (vi) if OTC Markets
changes the Company's designation to 'Limited Information' (Yield), 'No
Information' (Stop Sign), 'Caveat Emptor' (Skull and Crossbones), or 'OTC',
'Other OTC' or 'Grey Market' (Exclamation Mark Sign) on the day of or any day
after the date of Conversion, the Holder maintains the option and sole
discretion to rescind the Conversion Notice ("Rescindment") with a "Notice of
Rescindment.”



viii.

Transfer Agent Fees and Legal Fees. The issuance of the certificates shall be
without charge or expense to the Holder. The Company shall pay any and all
Transfer Agent fees, legal fees, and advisory fees required for execution of
this Convertible Note and processing of any Notice of Conversion, including but
not limited to the cost of obtaining a legal opinion with regard to the
Conversion. The Holder will deduct $1,000 from the principal payment of the
Convertible Note solely to cover the cost of obtaining any and all legal
opinions required to obtain the Shares requested in any given Conversion Notice.
These fees do not make provision for or suffice to defray any legal fees
incurred in collection or enforcement of the Note as described in Paragraph 13.



ix.

Conversion Right Unconditional.   If the Holder shall provide a Notice of
Conversion as provided herein, the Company’s obligations to deliver Common Stock
shall be absolute and unconditional, irrespective of any claim of setoff,
counterclaim, recoupment, or alleged breach by the Holder of any obligation to
the Company.






3.

Other Rights of Holders: Reorganization, Reclassification, Consolidation, Merger
or Sale. Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets to another
Person or other transaction which is effected in such a way that holders of
Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or





3







[exhbit102004.gif] [exhbit102004.gif]







assets with respect to or in exchange for Common Stock is referred to herein as
“Organic Change.” Prior to the consummation of any (i) Organic Change or (ii)
other Organic Change following which the Company is not a surviving entity, the
Company will secure from the Person purchasing such assets or the successor
resulting from such Organic Change (in each case, the “Acquiring Entity”) a
written agreement (in form and substance reasonably satisfactory to the Holder)
to deliver to Holder in exchange for this Note, a security of the Acquiring
Entity evidenced by a written instrument substantially similar in form and
substance to this Note, and reasonably satisfactory to the Holder.  Prior to the
consummation of any other Organic Change, the Company shall make appropriate
provision (in form and substance reasonably satisfactory to the Holders of a
majority of the Conversion Amount of the Notes then outstanding) to ensure that
each of the Holders will thereafter have the right to acquire and receive in
lieu of or in addition to (as the case may be) the shares of Common Stock
immediately theretofore acquirable and receivable upon the conversion of such
Holder’s Note, such shares of stock, securities or assets that would have been
issued or payable in such Organic Change with respect to or in exchange for the
number of shares of Common Stock which would have been acquirable and receivable
upon the conversion of such Holder’s Note as of the date of such Organic Change
(without taking into account any limitations or restrictions on the
convertibility of the Note set forth in Section 2(b) or otherwise).  All
provisions of this Note must be included to the satisfaction of Holder in any
new Note created pursuant to this section.






4.

Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Holders the following.



a.

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation and has all requisite corporate power and authority to carry
on its business as now conducted.  The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties.



b.

Authorization. All corporate action has been taken on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement.  The Company has taken all corporate
action required to make all of the obligations of the Company reflected in the
provisions of this Agreement, valid and enforceable obligations. The shares of
capital stock issuable upon conversion of the Notes have been authorized or will
be authorized prior to the issuance of such shares.



c.

Fiduciary Obligations. The Company hereby represents that it intends to use the
proceeds of the Notes primarily for the operations of its business and not for
any personal, family, or household purpose.  The Company hereby represents that
its board of directors, in the exercise of its fiduciary duty, has approved the
execution of this Agreement based upon a reasonable belief that the loan
provided for herein is appropriate for the Company after reasonable inquiry
concerning its financial objectives and financial situation.  






5.

Covenants of the Company. So long as the Company shall have any obligations
under this Note, the Company shall not without the Holder’s prior written
consent pay, declare or set apart for such payment any dividend or other
distribution (whether in cash, property, or other securities) on share of
capital stock solely in the form of additional shares of Common Stock.



a.

So long as the Company shall have any obligations under this Note, the Company
shall not without the Holder’s prior written consent redeem, repurchase, or
otherwise acquire (whether for cash or in exchange for property or other
securities) in any one transaction or series of transactions any shares of
capital stock of the Company or any warrants, rights, or options to acquire any
such shares.



b.

So long as the Company shall have any obligations under this Note, the Company
shall not without the Holder’s prior written consent incur any liability for
borrowed money, except (a) borrowings in existence as of this date and of which
the Company has informed the Holder in writing before the date hereof or (b)
indebtedness to trade creditors or financial institutions incurred in the
ordinary course of business.



c.

So long as the Company shall have any obligations under this Note, the Company
shall not without the Holder’s prior written consent sell, lease, or otherwise
dispose of a significant portion of its assets outside the ordinary course of
business.  Any consent to the disposition of any assets may be conditioned upon
a specified use of the proceeds thereof.






6.

Issuance of Common Stock Equivalents. If the Company, at any time after the
Issuance Date, shall issue any securities convertible into or exchangeable for,
directly or indirectly, Common Stock (“Convertible Securities”), other than the
Note, or any rights or warrants or options to purchase any such Common Stock or
Convertible Securities, shall be issued or sold (collectively, the “Common Stock
Equivalents”) and the





4







[exhbit102003.gif] [exhbit102003.gif]







aggregate of the price per share for which Additional Shares of Common Stock may
be issuable thereafter pursuant to such Common Stock Equivalent, plus the
consideration received by the Company for issuance of such Common Stock
Equivalent divided by the number of shares of Common Stock issuable pursuant to
such Common Stock Equivalent (the “Aggregate Per Common Share Price”) shall be
less than the applicable Conversion Price then in effect, or if, after any such
issuance of Common Stock Equivalents, the price per share for which Additional
Shares of Common Stock may be issuable thereafter is amended or adjusted, and
such price as so amended shall make the Aggregate Per Share Common Price be less
than the applicable Conversion Price in effect at the time of such amendment or
adjustment, then the applicable Conversion Price upon each such issuance or
amendment shall be reduced to the lower of: (i) the Conversion Price; or (ii) a
twenty-five percent (25%) discount to the lowest Aggregate Per Common Share
Price (whether or not such Common Stock Equivalents are actually then
exercisable, convertible or exchangeable in whole or in part) as of the earlier
of (A) the date on which the Company shall enter into a firm contract for the
issuance of such Common Stock Equivalent, or (B) the date of actual issuance of
such Common Stock Equivalent. No adjustment of the applicable Conversion Price
shall be made under this Section 6 upon the issuance of any Convertible Security
which is outstanding on the day immediately preceding the Issuance Date.






7.

Reservation of Shares. The Company shall at all times, so long as any principal
amount of the Note is outstanding, reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Note, such number of shares of Common Stock as shall at all
times be sufficient to effect the conversion of all of the principal amount of
the Note then outstanding. The initial number of shares of Common Stock reserved
for conversions of the Notes shall be calculated as four times the number of
shares necessary to convert the entire value of the Note on the day it was
executed, unless the Holder stipulates otherwise in the “Irrevocable Letter of
Instructions to the Transfer Agent.”



a.

Capitalization. So long as this Note is outstanding, upon written request of the
Holder or via telephonic communication, the Company’s Transfer Agent shall
furnish to the Holder the then-current number of common shares issued and
outstanding, the then-current number of common shares authorized, the
then-current number of unrestricted shares, and the then-current number of
shares reserved for third parties.






8.

Voting Rights. Holders of this Note shall have no voting rights, except as
required by law.






9.

Reissuance of Note. In the event of a conversion or redemption pursuant to this
Note of less than all of the Conversion Amount represented by this Note, the
Company shall promptly cause to be issued and delivered to the Holder, upon
tender by the Holder of the Note converted or redeemed, a new note of like tenor
representing the remaining principal amount of this Note which has not been so
converted or redeemed and which is in substantially the same form as this Note,
as set forth above.






10.

Default and Remedies.



a.

Event of Default. An “Event of Default” is:



i.

default for ten (10) days in payment of interest or Default Interest on this
Note;



ii.

default in payment of the principal amount of this Note when due;



iii.

failure by the Company for thirty (30) days after notice to it to comply with
any other material provision of this Note;



iv.

breach of any covenants, warranties, or representations by the Company herein;



v.

cessation of operations by the Company or a material subsidiary;





5







[exhbit102004.gif] [exhbit102004.gif]









vi.

if the Company pursuant to or within the meaning of any Bankruptcy Law; (a)
commences a voluntary case; (b) consents to the entry of an order for relief
against it in an involuntary case; (c) consents to the appointment of a
Custodian of it or for all or substantially all of its property; (d) makes a
general assignment for the benefit of its creditors; or (e) admits in writing
that it is generally unable to pay its debts as the same become due;



vii.

a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that: (a) is for relief against the Company in an involuntary case; (b)
appoints a Custodian of the Company or for all or substantially all of its
property; or (c) orders the liquidation of the Company or any subsidiary, and
the order or decree remains unstayed and in effect for thirty (30) days;



viii.

the Company files a Form 15;



ix.

the Company’s failure to timely file all reports required to be filed by it with
the Securities and Exchange Commission; or



x.

OTC Markets changes the Company's designation to 'No Information' (Stop Sign),
'Caveat Emptor' (Skull and Crossbones), or 'OTC', 'Other OTC' or 'Grey Market'
(Exclamation Mark Sign).

The Term “Bankruptcy Law” means Title 11, U.S. Code, or any similar Federal or
State Law for the relief of debtors. The term “Custodian” means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.



b.

Remedies. If an Event of Default occurs, the Holder may in its sole discretion
determine to request immediate repayment of all or any portion of the Note that
remains outstanding; at such time the Company will be required to redeem all or
any portion of the Note so demanded (including all accrued and unpaid interest),
in cash, at a price equal to 150% of the outstanding balance, plus accrued
Interest and Default Interest and any other amounts then due under this Note.






11.

Vote to Change the Terms of this Note. This Note and any provision hereof may
only be amended by an instrument in writing signed by the Company and holders of
a majority of the aggregate Conversion Amount of the Notes then outstanding.






12.

Lost or Stolen Note. Upon receipt by the Company of evidence satisfactory to the
Company of the loss, theft, destruction or mutilation of this Note, and, in the
case of loss, theft or destruction, of an indemnification undertaking by the
Holder to the Company in a form reasonably acceptable to the Company and, in the
case of mutilation, upon surrender and cancellation of the Notes, the Company
shall execute and deliver a new Note of like tenor and date and in substantially
the same form as this Note; provided, however, the Company shall not be
obligated to re-issue a Note if the Holder contemporaneously requests the
Company to convert such remaining principal amount into Common Stock.






13.

Payment of Collection, Enforcement and Other Costs. If: (i) this Note is placed
in the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding; or (ii) an attorney is retained to
represent the Holder of this Note in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors’ rights and involving a
claim under this Note, then the Company shall pay to the Holder all reasonable
attorneys’ fees, costs and expenses incurred in connection therewith, in
addition to all other amounts due hereunder.






14.

Cancellation. After all principal, accrued Interest and Default Interest, if
any, at any time owed on this Note has been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.






15.

Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.





6







[exhbit102003.gif] [exhbit102003.gif]












16.

Governing Law. This Note shall be construed and enforced in accordance with, and
all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the laws of the State of Texas,
without giving effect to provisions thereof regarding conflict of laws. Each
party hereby irrevocably submits to the non-exclusive jurisdiction of the state
and federal courts sitting in Texas for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by sending, through certified mail or overnight courier, a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.






17.

Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and no remedy
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit the Holder’s right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note. The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).






18.

Specific Shall Not Limit General; Construction. No specific provision contained
in this Note shall limit or modify any more general provision contained herein.
This Note shall be deemed to be jointly drafted by the Company and the Holder
and shall not be construed against any person as the drafter hereof.






19.

Failure or Indulgence Not Waiver. No failure or delay on the part of this Note
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude further exercise thereof or of any other right,
power or privilege.






20.

Partial Payment. In the event of partial payment by the Holder, the principal
sum due to the Holder shall be prorated based on the consideration actually paid
by the Holder such that the Company is only required to repay the amount funded
and the Company is not required to repay any unfunded portion of this Note, with
the exception of any OID contemplated herein. 






21.

Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subjects herein.  None of
the terms of this Agreement can be waived or modified, except by an express
agreement signed by each Party hereto.






22.

Representations and Warranties. The Company expressly acknowledges that the
Holder, including but not limited to its officer, directors, employees, agents,
and affiliates, have not made any representation or warranty to it outside the
terms of this Agreement.  The Company further acknowledges that there have been
no representations or warranties about future financing or subsequent
transactions between the parties.








7







[exhbit102004.gif] [exhbit102004.gif]









23.

Notices. All notices and other communications given or made to the Company
pursuant hereto shall be in writing (including facsimile or similar electronic
transmissions) and shall be deemed effectively given:  (i) upon personal
delivery, (ii) when sent by electronic mail or facsimile, as deemed received by
the close of business on the date sent, (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid
or (iv) one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery.  All communications shall be sent either
by email, or fax, or to the address specified on the signature page. The
physical address, email address, and phone number provided on the signature page
shall be considered valid pursuant to the above stipulations; should the
Company’s contact information change from that listed on the signature page, it
is incumbent on the Company to inform the Holder.






24.

Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the rest of the Agreement shall be enforceable in accordance with
its terms.






25.

Usury.  If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury, the applicable rate
of interest due hereunder shall automatically be lowered to equal the maximum
rate of interest permitted under applicable law. The Company covenants (to the
extent that it may lawfully do so) that it will not seek to claim or take
advantage of any law that would prohibit or forgive the Company from paying all
or a portion of the principal or interest on this Note.  






26.

Successors and Assigns. This Agreement shall be binding upon successors and
assigns.




— SIGNATURE PAGE TO FOLLOW —






8







[exhbit102003.gif] [exhbit102003.gif]










IN WITNESS WHEREOF, the Company has caused this Note to be signed by its CEO, on
and as of the Issuance Date.




COMPANY




Signature:












By:

___________________________________________________










Title:

___________________________________________________










Address:

___________________________________________________

      




             

___________________________________________________







___________________________________________________










Email:

___________________________________________________










Phone:

 

___________________________________________________










Facsimile:

 ___________________________________________________







JSJ Investments Inc.







Signature:







[exhbit102006.gif] [exhbit102006.gif]




Sameer Hirji, President
JSJ Investments Inc.

6060 North Central Expressway, Suite 500

Dallas TX 75206

888-503-2599








9







[exhbit102004.gif] [exhbit102004.gif]










Exhibit 1

Conversion Notice

Reference is made to the 12% Convertible Note issued by Force Protection Video
Equipment Corp. (the "Note"), dated October 6, 2015 in the principal amount of
$56,000 with 12% interest. This note currently holds a principal balance of
$56,000. The features of conversion stipulate a Conversion Price equal to a 40%
discount to the lowest trading price during the previous twenty (20) trading
days to the date of a Conversion Notice, pursuant to the provisions of Section
2(a)(ii) in the Note.

In accordance with and pursuant to the Note, the undersigned hereby elects to
convert $______ of the principal/interest balance of the Note, indicated below
into shares of Common Stock (the "Common Stock"), of the Company, by tendering
the Note specified as of the date specified below.  

Date of Conversion: __________

Please confirm the following information:

Conversion Amount:  $ ____________________

Conversion Price: $ ____________________ ( ____ % discount from $
____________________)

Number of Common Stock to be issued:
_____________________________________________________________________

Current Issued/Outstanding:
_______________________________________________________________________________

If the Issuer is DWAC eligible, please issue the Common Stock into which the
Note is being converted in the name of the Holder of the Note and transfer the
shares electronically to:

[BROKER INFORMATION]

Holder Authorization:

JSJ Investments Inc.
6060 North Central Expressway, Suite 500

*Do not send certificates to this address
Dallas, TX 75206
888-503-2599

Tax ID: 20-2122354        




Sameer Hirji, President

     




[DATE]

[CONTINUED ON NEXT PAGE]








10







[exhbit102003.gif] [exhbit102003.gif]










PLEASE BE ADVISED, pursuant to Section 2(e)(2) of the Note, “Upon receipt by the
Company of a copy of the Conversion Notice, the Company shall as soon as
practicable, but in no event later than one (1) Business Day after receipt of
such Conversion Notice, SEND, VIA EMAIL, FACSIMILE OR OVERNIGHT COURIER, A
CONFIRMATION OF RECEIPT OF SUCH CONVERSION NOTICE TO SUCH HOLDER INDICATING THAT
THE COMPANY WILL PROCESS SUCH CONVERSION NOTICE in accordance with the terms
herein. Within two (2) Business Days after the date of the Conversion
Confirmation, the Company shall have issued and electronically transferred the
shares to the Broker indicated in the Conversion Notice; should the Company be
unable to transfer the shares electronically, they shall, within two (2)
Business Days after the date of the Conversion Confirmation, have surrendered to
FedEx for delivery the next day to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder, for the number of
shares of Common Stock to which the Holder shall be entitled.”




Signature:







___________________________

Paul Feldman

CEO

Force Protection Video Equipment Corp.

















11





